Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A (claims 1-15 and 20-26) in the reply filed on 7/23/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, 9,11 and 23-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6, 8, 9, and 11 all recite the term “provided that.” It is unclear if the limitations following “provided that” are being positively claimed as part of the method or optional limitations. If the limitations following “provided that” are not meant to be positively claimed, then the claims would become optional and not given patentable weight leading to 35 USC 112 4th
Claim 23 recites “transferring fluid from tank to tank, filtering after each tank.” As there is not fluid recited in the claim upon which it depends, it is unclear how the tanks are part of the claimed process. For the purposes of examination, it will be assumed the fluid transferred is the contaminated water. 
Claim 25 recites the limitation "the solid precipitate."  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the solid precipitate."  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-7, 14-15, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klock et al. (US 6,153,108).
Regarding claims 1 and 21, Klock teaches a process for treating contaminated water comprising adding at least one sulfur containing agent to contaminated water (hydrogen sulfide), adding at least one iron (III) agent to contaminated water (ferric salt/sulfate), forming a precipitate of a solid metal sulfide, and separating the contaminated water from the solid precipitate (C2/L35-C3/L6 and C3/L15-C5/L40). 
Regarding claim 4, Klock teaches that the iron (III) agent is added after the sulfur containing agent (C3/L15-C5/L40).
Regarding claim 5, Klock teaches that hydrogen sulfide is the sulfur containing agent (C3/L20-24)
Regarding claim 6, Klock teaches that sulfide is added in order to precipitate copper, zinc, cadmium, lead, nickel, chromium, silver and mercury thereby forming metal sulfides (C3/L10-30).
Regarding claim 7, Klock teaches the addition of ferric sulfate (C3/L10-30).
Regarding claim 14, Klock teaches that the sulfide and iron (III) chemical are added as solids (C3/L31-33).
Regarding claim 15, Klock teaches that the before and after concentrations of the metal are measured (Examples 1-3). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klock et al. (US 6,153,108) in view of Soane et al. (US 2012/0267315).
Regarding claims 2 and 9, Klock teaches that the method can be applied to a wide ranges of wastewater streams with the Examples pointing to wastewater streams that are part of a hydrocarbon process. However, Klock fails to teach adding a specific hardness decreasing agent as part of the process. Soane teaches that in treating similar . 

Claim 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klock et al. (US 6,153,108) in view of Matherly et al. (US 2015/0093669).
Regarding claims 3 and 10-11, Klock fails to teach further treating the wastewater in order to remove sulfates and chloride by adding specific barium or bismuth compounds. Matherly teaches that in treating industrial wastewater used in hydrocarbon processes, barium chloride is added in order to remove sulfates (barium sulfate)  ([0008]-[0011]). As such, one skilled in the art would have found it obvious to add barium chloride in order to remove sulfate contaminants present in the industrial/hydrocarbon wastewater as barium sulfate. 

Claim 8, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klock et al. (US 6,153,108) in view of Hansen et al. (US 6,217,768).
Regarding claim 8, Klock fails to teach the wastewater having specific metalloid contaminants that interact with the iron (III) ion to precipitate an iron metalloid. Hansen teaches that in streams that contain similar contaminants as the Klock process streams (heavy metals) as well as metalloids, the iron (III) added will precipitate iron phosphate  
Regarding claim 20, see claims 1 and 8 above. 
Regarding claim 22, while Klock does not teach the chemicals are added to a tank specifically, one skilled in the art would recognize that adding reagents into mixing tanks is common in the industry (see Hansen C6/L7-34). As such, one skilled in the art would have found it obvious to add the reagents to a tank in order to thoroughly mix the fluid being treated with the reagents. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klock et al. (US 6,153,108) in view of Braun (US 2003/0070986).
Regarding claim 12, Klock teaches that the method is applied to a broad range of wastewaters. Klock fails to teach the wastewater stream being treated to form specific fertilizers. Braun teaches that in certain wastewaters with a high phosphate or nitrogen content, the wastewater stream can be treated in order to form specific fertilizers, such as KNO3 ([0038] and [0170]). As such, one skilled in the art would have found it obvious to include a process step to form fertilizer from the wastewater stream in order to provide fertilizer for agricultural use. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klock et al. (US 6,153,108) in view of Davis (US 2006/0060532).
Regarding claim 13, Klock teaches removing various contaminants from a wastewater stream in order to provide a purified wastewater, but fails to teach further treating the purified water via desalination. Davis teaches that desalination is desirable process in order to treat various water streams to provide freshwater for poplulations ([0002] and abstract). As such, one skilled in the art would have found it obvious to provide a desalination step as part of the water treatment in Klock in order to provide fresh potable water. 

Claim 23-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klock et al. (US 6,153,108) in view of Stewart et al. (US 5,128,047).
Regarding claims 23-24, Klock teaches that different precipitates are formed and that they are separated from the water. Klock fails to teach that the wastewater is passed from tank to tank and filtered after each tank in order to remove any solid precipitates. Stewart teaches that in treating wastewater with reagents with different addition points, the reagents can be added to the wastewater as it passes from tank to tank and filtered after each tank in order to remove different precipitates separately rather than a mixture of them all at once (C2/L19-53). As such, one skilled in the art would have found it obvious to pass the wastewater from tank to tank during the reagent addition steps and filter after each tank in order to remove the different precipitates separately. 
Regarding claim 25, it is submitted that the separation of the solid precipitates in both Klock and Stewart results in collecting the solid precipitate. 
Regarding claim 26, it is common practice to dewater/concentrate the solids more after initial liquid/solid separation in order to reduce the water content in the solids. Further, Stewart teaches that the solids separated are pelletized, which would be a solids concentration process (C2/L19-53). As such, one skilled in the art would have found it obvious to pelletize/concentrate the solids in Klock in order to reduce the water content and provide a solid that easily used/transported. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER KEYWORTH/Primary Examiner, Art Unit 1777